                Case 18-16659-LMI      Doc 82    Filed 03/25/19    Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                   Miami Division
                                 www.flsb.uscourts.gov

In re:                                             Case No. 18-16659-LMI

YURI LYUBARSKY AND                                 Chapter 7
OLGA LYUBARSKY,

           Debtor.
_____________________________________/

                    SUPPLEMENT TO RESPONSE IN OPPOSITION
              TO DEBTORS’ OBJECTION TO PROOF OF CLAIM [ECF No. 54]

         Vertonix Limited (“Vertonix”), by and through its undersigned counsel, files this

supplement (the “Supplement”) to Vertonix’s Response in Opposition to Debtors’ Objection

to Proof of Claim [ECF No. 54] (the “Response”) to the Debtors’ Objection to Claim [ECF No.

47] (the “Objection”). In support of its Supplement, Vertonix asserts as follows.

                                   Preliminary Statement

         1.     Yuri Lyubarsky and Olga Lyubarsky, (the “Debtors”), filed the Objection dated

December 3, 2018, pursuant to Local Rule 3007-1.

         2.    The Debtors also filed an Objection to Guardian Life Insurance’s Proof of Claim

[ECF No. 46]. On December 28, 2018, Guardian Life Insurance filed a Response [ECF No.

55]. The contested matter has not been noticed by the Debtors.

         3.    As of March 25, 2019, the total claims filed by creditors in the present case

equal $1,122,215.39.

         4.    On March 11, 2019, the Court entered an Order Granting Trustee’s Motion to

Compromise Controversy and Approve Settlement Agreement Between the Trustee and

Debtors [ECF No. 78] (the “Settlement Order”).

         5.    The Settlement Order incorporated by reference the settlement agreement

between the Trustee and the Debtors (the “Agreement”).
               Case 18-16659-LMI       Doc 82     Filed 03/25/19    Page 2 of 3



       6.      The Agreement in pertinent part provides that the Debtors shall pay the

Chapter 7 Trustee a total sum of $120,000.00.

The Debtor does not have a “pecuniary interest” in this Chapter 7 case because there
     is no surplus and therefore they do not have standing to object to claims

       7.      It is clear in the present case the Debtors do not have standing to object to

Vertonix’s claim. In fact, "almost every court that has dealt with the issue of a Chapter 7

debtor's standing to object, has held that unless there is going to be a surplus, debtors do not

have standing to object to a proof of claim." United States v. Jones, 260 B.R. 415, 418 (E.D.

Mich. 2000). “This is so because only when there is a surplus in the bankruptcy estate — i.e.,

the assets in the estate exceed in value the amount necessary to pay all allowed

administrative expenses and all allowed creditor claims in full with interest — will the debtor

be entitled to any distribution from the estate. In re Dinoto, 576 B.R. 835, 838 (Bankr. E.D.

Mich. 2017).

       8.      The Debtors fail to advise the Court that in asserting standing, "the debtor

cannot simply claim that there is a theoretical chance of a surplus in the estate, but must

show that such surplus is a reasonable possibility." Simon v. Amir (In re Amir), 436 B.R. 1,

10 (B.A.P. 6th 2010) (internal citations and quotations omitted). Moreover, the debtor has the

burden of demonstrating such a reasonable possibility of a surplus. See id.; see also In re

Lunan, 523 Fed. App'x. 339, 340 (6th Cir. 2013) (same).

       9.      Even assuming that the Debtors are successful in both the objection to

Vertronix and Guardian Life Insurance’s claim, the claims pool would be reduced to

$771,215.39. As such it is not a reasonable possibility to believe that a surplus would flow to

the Debtors. Therefore, the Debtors cannot meet his high burden of proof.

       WHEREFORE, Vertonix Limited          requests the Court enter an Order denying the

Debtors’ Objection to Proof of Claim [ECF No. 54] and grant such other and further relief as
               Case 18-16659-LMI       Doc 82       Filed 03/25/19   Page 3 of 3



this Court deems just and proper.

Dated: March 25, 2019                       Respectfully submitted,
                                            KALIKHMAN & RAYZ, LLC
                                                       /s/
                                            Arkady “Eric” Rayz
                                            Attorney(s) for Claimant(s)
                                            1051 County Line Road, Suite “A”
                                            Huntingdon Valley, PA 19006
                                            Telephone: (215) 364-5030
                                            Facsimile: (215) 364-5029
                                            E-mail: erayz@kalraylaw.com


                                            -and-


                                            LEIDERMAN SHELOMITH ALEXANDER
                                            + SOMODEVILLA, PLLC
                                            2699 Stirling Road, Suite C401
                                            Ft. Lauderdale, Florida 33312
                                            Telephone: (954) 920-5355
                                            Facsimile: (954) 920-5371

                                            By:__________/s/__________________
                                                  FELIPE PLECHAC-DIAZ, ESQ
                                                  Florida Bar No. 0105483
                                                  fpd@lsaslaw.com



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on
March 25, 2019 to all parties on the list to receive e-mail notice/service for this case, via the
Notice of Electronic Filing (which is incorporated herein by reference) and via U.S. Mail on to
Yuri Lyubarsky and Olga Lyubarsky, 375 Poinciana Island Dr Unit 1135 North Miami Beach,
FL 33160; Eric Rayz, 1051 County Line Rd., Suite A, Huntington Valley, PA 19006; and
Synchrony Bank, PRA Receivables Management, LLC, c/o Valerie Smith, PO Box 41021,
Norfolk, VA 23541.

                                                     By:__________/s/__________________
                                                           Felipe Plechac-Diaz
